UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6927


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER LEE SHADE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00045-JPB-4)


Submitted:    March 12, 2009                   Decided:    March 16, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Paul Thomas Camilletti, Assistant
United   States  Attorney,   Martinsburg, West  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Christopher         Lee    Shade      appeals   the     district   court’s

order    granting       in    part       and   denying    in    part    his   motion    for

reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006).

We   have      reviewed      the     record     and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Shade, No. 3:02-cr-00045-JPB-4 (N.D.W.

Va. May 28, 2008).             See United States v. Dunphy, 551 F.3d 247

(4th Cir. 2009).              We dispense with oral argument because the

facts    and    legal     contentions          are    adequately      presented    in   the

materials       before       the   court       and   argument       would   not   aid   the

decisional process.

                                                                                  AFFIRMED




                                                2